


FIRST AMENDMENT TO NON-COMPETE AGREEMENT


This First Amendment to Non-Compete Agreement (“Amendment”) is entered into
effective as of the 15th day of December, 2011 by and between ROBERT C. MORGAN
and ROBERT MOSER, both having an address at c/o Morgan Management, 1170
Pittsford Victor Road, Pittsford, New York 14534, and SUN COMMUNITIES OPERATING
LIMITED PARTNERSHIP, with an address at c/o Sun Communities, Inc., 27777
Franklin Road, Suite 200, Southfield, Michigan  48034 (the “SCOLP”).


RECITALS


A.           Robert C. Morgan, Robert Moser and SCOLP are parties to that
certain Non-Compete Agreement, dated November 29, 2011 (the “Non-Compete
Agreement”); and


B.           The parties desire to amend the Non-Compete Agreement pursuant to
the terms and conditions set forth herein.


C.           All capitalized terms not otherwise defined herein shall be defined
as set forth in the Non-Compete Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.           The Non-Compete Agreement is hereby amended to reflect that at
Closing, SCOLP shall pay interest in an amount equal to five (5%) percent per
annum on the Non-Compete Consideration for the time period between December 1,
2011 and December 15, 2011 (or the actual Closing Date, whichever is later).


2.           Except as set forth herein, the Non-Compete Agreement remains
unmodified and in full force and effect.


3.           This Amendment may be executed in any number of counterparts, and
by separate parties hereon on separate counterparts, and all of such
counterparts taken together shall constitute one and the same Amendment.  This
Amendment may be executed and delivered by facsimile.  The section headings set
forth in this Amendment are for convenience of reference only, and do not
define, limit or construe the contents of such sections.


[Signature page attached]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.


 


 


 


SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP,
a Michigan limited partnership
 
By:           Sun Communities, Inc., General Partner
 
By:       /s/ Jonathan Colman                                               
Name:  Jonathan Colman
Title:    Executive Vice President















 
/s/ Robert C. Morgan
ROBERT C. MORGAN
 
 
 
/s/ Robert Moser
ROBERT MOSER
 







 

 
 

--------------------------------------------------------------------------------

 
